DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant’s response of 12/1/2021 has been received and entered.  Claims 21-33 and 42 are pending, all of which have been considered on the merits. 

Claim Interpretation
	Claim 21 is now directed to a cryopreserved composition comprising (a) a population of human endocrine cells..., (b) unipotent human immature beta cell suspension aggregates..., and (c) a cryopreservative. 
The (a) human endocrine cells of the composition are further defined by physical and functional limitations.  The physical limitation is that the cells must express CHGA.  The functional limitation is that the cells must mature into insulin secreting cells if transplanted into a mammalian subject.  The claim does not require the cells to mature into singly-hormonal insulin-secreting cells. 
The (b) unipotent human immature beta cell suspension aggregates are further limited to require at least 10% of the cells in the aggregates to be human immature beta cells that co-express INS and NKX6.1.  Thus the aggregates may comprise up to 90% cells that are not unipotent human immature beta cells.  An immature beta-cell is defined by the instant application as being an endocrine cell population made in vitro which are capable of functioning in vivo by secreting insulin in response to blood glucose (See ¶0195 of PGPub).  “Immature beta cell” does not read on any precursor of a beta cell (i.e. any cell which can be cultured to form a beta cell, for example, PDX1-positive pancreatic endoderm cells or embryonic stem cells), rather immature beta cells, particularly immature beta cells which co-express INS and NKX6.1 must be singly hormonal endocrine cells (not endoderm) cells capable of giving rise only to beta cells. The limitation that the human immature beta cells are unipotent further means that the immature beta cells have the capacity to differentiate into only insulin beta cells and do not have the potential to differentiate into glucagon (alpha) cells, somatostatin (delta) cells, and/or pancreatic polypeptide (gamma) cells (See ¶0170).  
The amount of (c) cryopreservative present is understood to be an amount sufficient to permit cryopreservation of the (a) human endocrine cells and (b) unipotent human immature beta cell suspension 
It is noted that the scope of the (a) population of human endocrine cells... and the (b) unipotent human immature beta cells suspension aggregates overlap, but they are not co-extensive.  For example, in Example 12, suspension aggregates comprising unipotent immature beta cells which are triple positive for INS, NKX6.1 and CHGA are present (See ¶0405).  However, the (a) population of human endocrine cells need not be in the form of suspension aggregates (such as the INS+/NKX6.1+/CHGA+ cells of Rezina (US 2014/0186305), and may include multipotent cells. 
	 Dependent claims 22 and 23 require the (a) endocrine cells to further express insulin or NKX6.1, respectively.  These claims are interpreted as meaning the (a) endocrine cells co-express CHGA and insulin or CHGA and NKX6.1, respectively.
	Dependent claim 31 is interpreted as further defining the functional limitation as meaning the (a) endocrine cells must mature into insulin secreting cells that secrete insulin in response to glucose stimulation in the mammalian subject if transplanted into a mammalian subject.  

Status of Prior Rejections
RE: Provisional rejection of claims 21-33 on grounds of NSDP over claims of co-pending application 16/878530:
	The rejection is withdrawn.  The copending claims do recite cryopreserved human endocrine cells that are CHGA+, INS+ and NKX6.1+, but the copending claims do not specify that these cells are unipotent immature beta cells, nor do the copending claims recite that the cells are present in a suspension aggregate.  Thus the single disclosed population of cells cannot read on both components (a) and (b) of the instant claims.

RE: Rejection of claims 21-28 and 30-33 under 35 USC 103(a) over Rezina, in view of Martinson et al:

	In response, the argument, in combination with claim amendment is found persuasive.  The CHGA+/NKX6.1+/INS+ cells of Rezina are present on a Matrigel coated cell culture insert, cultured at the air-liquid interface.  These culture conditions are noted as a main feature of the method of Rezina, thus it would not have been obvious to modify the method of Rezina to perform suspension aggregate culture (no expectation of successfully making this modification).  The rejection is withdrawn.

RE: Rejection of claims 21-33 under 35 USC 103(a) over Rezina, in view of Martinson et al, and further in view of Green et al:
	The rejection is withdrawn because the references do not disclose (b) unipotent human immature beta cell suspension aggregates as currently claimed.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Alpert-Siegel on 1/25/2022.

The application has been amended as follows: 

1-20. (Cancelled)

21. (Currently Amended) A cryopreserved  composition, comprising  
a) a population of human endocrine cells that expresses chromogranin A (CHGA), wherein the human endocrine cells mature into insulin secreting cells when thawed and transplanted into a mammalian subject; 
b) unipotent human immature beta cell suspension aggregates, wherein at least 10% of cells in the aggregates are human immature beta cells that co-express INS and NKX6.1; and 
c) a cryopreservative.  

22. (Currently Amended) The cryopreserved  composition of claim 21, wherein the a) population of endocrine cells also expresses insulin.  

23. (Currently Amended) The cryopreserved  composition of claim 21, wherein the a) population of endocrine cells also expresses NK6 homeobox 1 (NKX6.1).  

24. (Currently Amended) The cryopreserved  composition of claim 21, wherein greater than 50%, greater than 60%, greater than 70%, greater than 80%, greater than 90%, greater than 95%, greater than 98%, or 100% of the endocrine cells in the a) population of endocrine cells express CHGA.  

25. (Currently Amended) The cryopreserved  composition of claim 21, wherein greater than 50%, greater than 60%, greater than 70%, greater than 80%, greater than 90%, greater than 95%, greater than 98%, or 100% of the endocrine cells in the a) population of endocrine cells co-express CHGA and NKX6.1.  

26. (Currently Amended) The cryopreserved  composition of claim 21, wherein greater than 25% of the endocrine cells in the a) population of endocrine cells co-express CHGA, NKX6.1 and insulin.  

27. (Currently Amended) The cryopreserved  composition of claim 21, wherein the mammalian subject is a human subject.  

28. (Canceled).  

29. (Currently Amended) The cryopreserved  composition of claim 21, wherein the b) unipotent human immature beta cell suspension aggregates are 50 to 600 microns in diameter.  

30. (Canceled)  

31. (Currently Amended) The cryopreserved  composition of claim 21, wherein the insulin secreting cells secrete insulin in response to glucose stimulation in the mammalian subject.  

32. (Currently Amended) The cryopreserved  composition of claim 21, wherein the cryopreserved  composition is in a semipermeable encapsulation device.  

33. (Currently Amended) The cryopreserved composition of claim 32, wherein the semipermeable encapsulation device comprises perforations.  

34-41. (Canceled).  
  
42. (Currently Amended) The cryopreserved  composition of claim 21, wherein the b) unipotent human immature beta cell suspension aggregates are 50 to 200 microns in size.


Drawings
Applicant uploaded black and white drawings on 1/26/2022; however the drawings are not labeled “Replacement” so they are improper.  
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Pages 22-24, 29-41, 44-47, 52-57, 60-69, 72-74, 76-82 contain color.  At least these pages will be replaced with black and white versions.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Examiner Comment
	The amendment to the claims would have necessitated a new ground of rejection on grounds non-statutory double patenting over US Patent 9650610.  At least claims 21-23 and 27 of the instant application are obvious over patented claim 4.  Patented claim 4 recites a cryopreserved in vitro cell culture comprising human cells, wherein the human cells comprise unipotent immature beta cell suspension aggregates, wherein at least 10% of cells in the aggregates are human immature beta cells that co-express INS and NKX6.1, and a cryopreservative agent.  From Example 12 of the patent, it is clear that the scope of “unipotent immature beta cell suspension aggregates” includes cells that are triple positive for INS, NKX6.1 and CHGA.  Aggregates containing INS+/NKX6.1+/CHGA+ cells 
	This rejection was briefly discussed in the 1/25/2022 interview between Applicant’s representative and Examiner, Applicants chose to file a terminal disclaimer over US Patent 9650610 in order to pre-emptively obviate a formal rejection.  The terminal disclaimer was filed 1/26/2022, and accepted.  Thus no rejection is made over US Patent 9650610.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633